ORDER ON MOTION FOR REHEARING Patchett, J. This cause comes on for a decision upon the motion for hearing en banc and the motion to reconsider or, in the alternative, motion for rehearing or, in the alternative, motion for new trial, filed herein by the Respondent; and the Court having noted the motions and answer filed herein by the Claimant; and the Court having reconsidered this case in its entirety finds no reason to grant the motion for hearing en banc considering the fact that this opinion was concurred with by two other judges of the Court of Claims; and the Court further finds no reason to grant a rehearing or new trial or to reconsider the opinion in this case; the Court further finds that this case was filed in 1976, it was tried, it was taken to judgment and an opinion previously issued, and previously reconsidered in full, leading to the opinion filed January 1986, Wherefore, the Court hereby denies the Respondent’s motion and orders that the Opinion filed in January 1986 shall be given full force and effect.